FILED
                            NOT FOR PUBLICATION                             APR 22 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 12-10445

               Plaintiff - Appellee,             D.C. No. 2:11-cr-02061-PGR

  v.
                                                 MEMORANDUM *
ROGELIO ANDRES CRUZ, a.k.a.
Rogelio Andres-Cruz, a.k.a. Julian Garcia,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                    Paul G. Rosenblatt, District Judge, Presiding

                             Submitted April 16, 2013 **

Before:        CANBY, IKUTA, and WATFORD, Circuit Judges.

       Rogelio Andres Cruz appeals from the 11-month sentence imposed upon

revocation of supervised release. We have jurisdiction under 28 U.S.C. § 1291,

and we affirm.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Andres Cruz contends the district court procedurally erred by failing to

address the relevant 18 U.S.C. § 3553(a) sentencing factors and by relying on

sentencing factors excluded from consideration under 18 U.S.C. § 3583(e). We

review for plain error, see United States v. Valencia-Barragan, 608 F.3d 1103,

1108 (9th Cir. 2010), and find none. The district court adequately addressed the

relevant section 3553(a) sentencing factors and did not rely on any impermissible

factor. See United States v. Miqbel, 444 F.3d 1173, 1181-82 (9th Cir. 2006). The

court’s consideration of Andres Cruz’s history of illegal reentries was not

improper. See United States v. Simtob, 485 F.3d 1058, 1062-63 (9th Cir. 2007).

      Andres Cruz also contends that his sentence is substantively unreasonable.

The district court did not abuse its discretion in imposing Andres Cruz’s sentence.

See Gall v. United States, 552 U.S. 38, 51 (2007). In light of the totality of the

circumstances and the section 3583(e) sentencing factors, the within-Guidelines

sentence is substantively reasonable. See 18 U.S.C. § 3583(e); Gall, 552 U.S. at

51.

      AFFIRMED.




                                           2                                    12-10445